Citation Nr: 1702442	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-08 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected deviated septum.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 10 percent for service-connected hypertension prior to May 13, 2014 and in excess of 20 percent on and after May 13, 2014.

4.  Entitlement to a rating in excess of 10 percent for service-connected right knee osteoarthritis prior to December 14, 2015, and in excess of 30 percent on and after February 1, 2017.  

5.  Entitlement to a rating in excess of 10 percent for service-connected left knee osteoarthritis.
WITNESSES AT HEARING ON APPEAL

Veteran and BP


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to January 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2012 RO decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The issue of an increased rating for hypertension was previously before the Board in February 2014 and was remanded for additional development.

In August 2016 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the August 2016 Board hearing the Veteran waived initial RO consideration of evidence submitted subsequent to the last RO adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  An August 2015 rating decision denied entitlement to TDIU and the Veteran has not expressed disagreement with the August 2015 RO decision concerning TDIU, and thus that issue is not currently before the Board.

The claims of entitlement to service connection for sleep apnea and depression, and claims of entitlement to increased ratings for right and left knee osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2002 RO decision denied the Veteran's claim of entitlement to service connection for sleep apnea.  The Veteran did not appeal or submit new and material evidence within one year.  

2.  Evidence received subsequent to the November 2002 decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for sleep apnea.

3.  An October 2010 RO decision denied the Veteran's application to reopen the claim of whether new and material evidence was received to reopen a claim of entitlement to service connection for depression.  The Veteran did not appeal or submit new and material evidence within one year.  

4.  Evidence received subsequent to the October 2010 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for depression.

5.  Prior to May 13, 2014, the Veteran's hypertension was not productive of diastolic pressure that was predominantly 110 or more or systolic pressure that was predominantly 200 or more. 

6.  On and after May 13, 2014, the Veteran's hypertension is not productive of diastolic pressure that is predominantly 120 or more.


CONCLUSIONS OF LAW

1.  The November 2012 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The October 2010 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

4.  New and material evidence has been received to reopen the claim of service connection for depression.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for a rating in excess of 10 percent prior to May 13, 2014 for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2016).

6.  The criteria for a rating in excess of 20 percent on and after May 13, 2014 for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

In light of the favorable decision to reopen the Veteran's sleep apnea and depression claims, any deficiency as to VA's duties to notify and assist as to those issues is rendered moot.

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Sleep apnea

In a November 2002 rating decision, the RO denied service connection for sleep apnea.  This denial was based on a negative sleep study during service and no nexus to service.  The Veteran did not appeal nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Veteran's application to reopen the sleep apnea claim was denied by RO decisions in September 2006 and March 2008.  These denials were based, at least in part, on a finding by the RO that the Veteran had a sleep study performed while on active duty with "no diagnosis of sleep apnea made" and that there was no nexus to service or the service-connected deviated septum.  The Veteran did not appeal the September 2006 decision, but submitted new and material evidence within one year - an April 2007 private medical opinion linking sleep apnea to service.  Thus, this rating decision was not final.  Nonetheless, a March 2008 rating decision denied reopening the claim.  In December 2008, however, the Veteran filed a notice of disagreement regarding this issue.  Accordingly, that rating decision was not final.  The last prior final denial is thus the 2002 rating decision.

Evidence of record at the time of the November 2002 decision includes service treatment records (STRs).  The STRs indicated that in June 1992 the Veteran sought medical attention for his complaints of excessive daytime drowsiness.  A sleep study was ordered and the physician suspected "narcolepsy."  The Veteran underwent a polysomnogram that was negative for apnea.  Also of record were VA treatment records that provided a diagnosis of sleep apnea.

Evidence of record submitted after the November 2002 decision include a July 2005 letter from the Veteran's private physician noted that the Veteran's narcolepsy and daytime somnolence were related to his military service.  

An August 2006 VA examiner reviewed the Veteran's STRs and opined that it was less likely than not that the Veteran's current diagnosis of sleep apnea was related to his military service.  The examiner stated, however, that the Veteran did have a problem with excessive daytime hypersomnolence during service.  In a March 2007 letter, a private physician noted that there were indications that sleep apnea began during service.  In an October 2007 letter, the Veteran's private physician stated that obstructive sleep apnea is service connected but offered no rationale or discussion, other than to note that the Veteran's STRs had been reviewed.

In a September 1999 private medical record received in December 2005 the Veteran's private physician (RB, MD) indicated that "It should be noted that the patient has had a UP3 procedure."  The Veteran's August 2016 Board hearing testimony was that he had been told by a civilian doctor that his sleep apnea was secondary to his deviated septum.  He also reported continuous symptoms since service.

The Board finds that new and material evidence has been presented regarding sleep apnea.  The evidence, including the Veteran's lay statements, are new, because they were not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim-evidence of a relationship to service-connected disability and evidence of continuous symptoms.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims.  Shade, 24 Vet. App. at 117.  In this regard, the Board notes that there has been no opinion obtained concerning the Veteran's assertions that his sleep apnea are due to service-connected disability.  Accordingly, for all of the above reasons, the Veteran's sleep apnea claim is reopened.

Depression

In a September 2008 rating decision, the RO denied service connection for depression because the evidence did not show there was any depression during service or any medical opinion linking such to service.  The Veteran did not appeal nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran's application to reopen the depression claim was denied by a RO decision in October 2010.  The Veteran did not appeal nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the October 2010 RO decision included service treatment records (STRs) that were negative for any complaints or treatment of depression.  VA treatment records revealed a current diagnosis of depression.  A June 2010 VA mental health record noted only insomnia and sleep apnea as Axis I disorders.

Evidence submitted after the October 2010 decision includes the Veteran's August 2016 Board hearing testimony wherein he stated his belief that his depression had started as a result of pain and difficulties from his service-connected disabilities, including his knees and headaches.  The disabilities had caused him to be less active and had caused his health to deteriorate and had driven him into a condition where he did not want to, or could not, do things such as yard work, visit friends, or maintain a good sex life.  Also of record were diagnoses of depression and adjustment disorder.

The Board finds that new and material evidence has been presented regarding depression.  The evidence, including the Veteran's lay statements, are new, because they were not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim-evidence of a relationship to service-connected disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims.  Shade, 24 Vet. App. at 117.  In this regard, the Board notes that there has been no opinion obtained concerning the Veteran's assertions that his sleep apnea and depression are due to service-connected disability.  Accordingly, the claim for depression is reopened.

Increased Evaluation Claim

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter dated in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, included an examination of the Veteran that provided findings relevant to the diagnostic criteria, and elicited subjective complaints.  At the Board hearing, the Veteran argued that the 2015 examination was inadequate as the examiner told him later that his blood pressure findings had been altered after the physician wrote them down.  The Board finds that there is no prejudice to the Veteran as there are blood pressure readings from VA treatment records from this time period which will show the Veteran's correct blood pressure.  

The Board also finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The February 2014 Board remand directed that outstanding VA records be obtained and that VA examinations be obtained, duties which have been accomplished.  Accordingly, there has been compliance with the prior remand.

A VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the AVLJ noted the issues on appeal and elicited testimony regarding the in-service event, the Veteran's alleged symptoms, and all medical treatment since that time, to include the Veteran's current hypertension medications.  Not only were the issues explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim," here, clarity regarding the Veteran's last VA hypertension examination, were also discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2016).

A September 1993 RO decision granted the Veteran service connection for hypertension and assigned a rating of 10 percent, effective February 1993.  A July 2014 Appeals Management Center (AMC) decision increased the Veteran's hypertension rating to 20 percent disabling, effective May 13, 2014.  The Veteran's increased rating claim for hypertension was received on December 2, 2008, and the period for consideration on appeal began on December 2, 2007, one year prior to the date of receipt of his increased rating claim.

At the August 2016 Board hearing the Veteran indicated that he was taking medication for his hypertension every day but felt that his blood pressure was "out of whack."  Records indicate that the Veteran was diagnosed with hypertension in 1982.  The Veteran's treatment plan involves taking continuous medication for hypertension, including Carvedilol and Olmesartan.

Overall, the evidence prior to May 13, 2014 does not show that the Veteran's hypertension was productive of diastolic pressure that was predominantly 110 or more or systolic pressure that was predominantly 200 or more.  Representative blood pressure readings during the appeal period have included the following: 150/112 (November 2007); 130/80 (December 2007); 129/79, 144/88 (March 2008); 150/101 (September 2008); 144/94 (December 2008); 135/95, 131/91, 131/90 (February 2009 VA Hypertension examination); 140/106 (May 2009); 168/103, 145/86, 147/97 (May 2009 VA Diabetes examination); 130/89, 130/94 (June 2009); 117/85, 167/123, 170/102 (September 2009); 136/100, 170/102 (October 2009); 178/120 (April 2010); 136/84, 144/94 (May 2010); 116/71 (November 2010); 127/92 (April 2011); 179/121, 168/104 (June 2011); 139/100 (September 2011 private record); 128/78 (December 2011); 126/82 (September 2012); 120/80 (October 2012); 154/110, 167/122, 178/120, 154/123 (December 2012); 123/84 (March 12, 2014).

Overall, the evidence from May 13, 2014 does not show that the Veteran's hypertension is productive of diastolic pressure that is predominantly 120 or more.  Representative blood pressure readings during the appeal period have included the following: 191/111, 164/110, 175/120 (May 13, 2014 VA examination); 160/106, 162/116, 167/109 (May 18, 2014); 184/133 (May 19, 2014); 125/86, 124/84 (January 2015); 125/89 (February 2015); 132/102 (April 2015); 120/77 (October 2015); 110/90 (December 2015).

Based on the foregoing, the Board finds that the claim of entitlement to a rating in excess of 10 percent for hypertension prior to May 13, 2014 must be denied.  Blood pressure readings for this time period have not shown diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Although some diastolic pressure readings of 110 or more have been shown, they have not been predominant, and no readings of systolic pressure of 200 or over have been shown.  Thus, neither the Veteran's diastolic pressure readings, nor systolic pressure readings, meet or approximate the scheduler criteria for a 20 percent rating under Diagnostic Code 7101.

Based on the foregoing, the Board also finds that the claim of entitlement to a rating in excess of 20 percent for hypertension on and after May 13, 2014 must be denied.  Blood pressure readings for this time period have not shown diastolic pressure that is predominantly 120 or more.  Accordingly, the Veteran's diastolic pressure readings do not, predominantly, meet the scheduler criteria for a 40 percent rating under Diagnostic Code 7101.

The Board finds the Veteran competent and credible to testify as to his symptoms; however, a rating for hypertension is dependent on the objective blood pressure readings.  Therefore, the Board finds the objective medical evidence to be more probative in assigning his ratings.

The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the Veteran's symptoms are contemplated by the Diagnostic Code 7101, which considers blood pressure levels into determining the severity of hypertension.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

As new and material evidence has been received to reopen the claims of entitlement to service connection for sleep apnea and depression, the appeal, to this extent, is granted.

A rating in excess of 10 percent for hypertension prior to May 13, 2014 is denied.

A rating in excess of 20 percent for hypertension on and after May 13, 2014 is denied.


REMAND

Remand is required regarding the claims for entitlement to service connection for sleep apnea and depression to provide the Veteran with examinations.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).

Here, there are diagnoses of sleep apnea, depression, and adjustment disorder.  The Veteran has asserted symptoms of sleep apnea during service.  Private medical opinions suggest a link between sleep apnea and service and the Veteran testified at the Board hearing that a private provider told him his sleep apnea was due to his service-connected deviated septum.  The Veteran also provided testimony that the interplay between his service-connected disabilities, including his knee disabilities and headaches, caused him to become depressed.  Accordingly, an examination is warranted as there are current disabilities, testimony regarding an in-service event, service-connected disabilities, and an indication that the disabilities may be related to the in-service events or to the service-connected disabilities.  

As for the claims for entitlement to increased ratings for left and right knee disabilities, remand is required to obtain an adequate examination.  Although a July 2015 VA knee examination was conducted, recent case law renders that examination inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  For example, the Board notes that findings from that examination appear insufficient to assess the Veteran's left and right knee motion in passive motion, weight-bearing, and nonweight-bearing settings.  Accordingly, the Veteran should be afforded another VA examination to assess the current nature and severity of his left and right knee disability.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after December 15, 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative (if any).

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative (if any).

3.  After any additional records are associated with the claims file, provide the Veteran with a VA sleep apnea examination.  The claims file must be made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must identify all current sleep disorders.  For each sleep disorder diagnosed, the examiner should state whether it is at least as likely as not (a 50 percent likelihood or greater) that each disorder (a) had its onset in service or within one year thereafter, (b) is etiologically related to his active service, (c) is proximately due to or the result of the service-connected deviated septum, or (d) is aggravated (made worse) by service-connected deviated septum.

The examiner is also asked to specifically discuss (in light of the fact that the study was undertaken almost 25 years prior, and understanding of sleep disorders has undoubtedly developed since that time), the findings from the August 1992 and September 1992 sleep study records.  The examiner is also asked to discuss the significance, if any, of the notation of "It should be noted that the patient has had a UP3 procedure" in a September 24, 1999 sleep study interpretation authored by RB, MD.

4.  After any additional records are associated with the claims file, provide the Veteran with a VA psychiatric examination.  The claims file must be made available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must identify all current psychiatric disorders.  If either adjustment disorder or depression is not diagnosed, please address the prior diagnoses contained in the record.

Second, for each psychiatric disorder diagnosed, the examiner must state whether it is at least as likely as not (a 50 percent likelihood or greater) that each disorder (a) had its onset in service or within one year thereafter, (b) is etiologically related to his active service, (c) is proximately due to or the result of service-connected disabilities, or (d) is aggravated (made worse) by service-connected disabilities.

The examiner should note that the Veteran's service-connected disabilities include migraine headaches, left and right knee disability, hypertension, right great toenail trauma, deviated septum status post septoplasty, right inguinal hernia scar, and tinea versicolor.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left and right knee disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of the knees in active and passive motion, weight-bearing, and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative (if any).  After the Veteran and his representative (if any) have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


